DETAILED ACTION
This action is responsive to the following communications: the Application filed on Dec. 24 2019.
Claims 1-10 are presented for Examination. Claims 1, and 8 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (US 20070241699) in view of WELCHKO (US 2010/0072928 from IDS).
Regarding independent claim 1, Osada et al teach that an electric machine (Fig. 1 and Fig 3) comprising:
a stator (Fig.3: 16);
a rotor (Fig. 3: 15);

at least two power output stages (Fig.1 and Fig. 3: 21, 22), each of the at least two power output stages corresponding to a respective one of the at least two sub-machines; and
at least one control unit (Fig. 1 and Fig. 3: 23) connected to the at least two power output stages and configured to generate at least one PWM signal to drive the at least two power output stages ([0070] and [0080]), 
Osada et al fail to teach but Welchko teaches that the at least one control unit being configured to generate the at least one PWM signal (Fig. 3: PWM1) such that one of falling edges and a rising edges, representing in each case switching time points (Fig. 3: time corresponds to an electrical degree of 45), of first PWM pulses of the at least one PWM signal for a first sub-machine of the at least two sub-machines and pulse middles of second PWM pulses (Fig. 3: PWM2)  of the at least one PWM signal for a second sub-machine of the at least two sub-machines are offset in time with respect to one another (Fig. 3: Signal A of PWM1 and Signal A of PWM2 has an offset in time corresponds to an electrical degrees of 45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the PWM pulse in Osada et al’s system, using the teaching of Welchko’s Fig. 3, in order  to maximize ripple current cancellation by the inverter module (e.g. see Welchko para.[0037]).

Regarding claim 2,   Osada et al teach that at least one current sensor (Fig. 1: 41 
wherein the at least one control unit (Fig. 1: 23) is configured to acquire the phase current of the at least one phase of the at least two sub-machines during a respective pulse middle of the second PWM pulses (Fig. 3),
Osada et al fail to teach but Welchko teaches that wherein respective switching time points of the first PWM pulses are offset in time with respect to the respective pulse middle and thus to an acquisition time point of the current (Fig. 3: Signal A of PWM1 and Signal A of PWM2 has an offset in time corresponds to an electrical degrees of 45).

Regarding claim 3, Osada et al fail to teach but Welchko teaches that wherein the at least one control unit (Fig. 1: 110) is configured to modify a duty ratio between a PWM pulse duration and a pulse pause duration of a PWM period for all phases of the at least two sub-machines equally, and thus to generate a time offset between the one of the falling edges and rising edges of the first PWM pulses for the first sub-machine and the pulse middles of the second PWM pulses for the second sub-machine ([0029]; “the controller 110 may generate PWM signals for the inverter phase legs 120, 121, 122, 123, 124, 125 by using an intersective method. In this manner, the command signal is compared to the carrier signal (e.g., a triangle waveform or sawtooth waveform), and a PWM signal is generated by setting the high (or on state) for the switches when the value of the command signal is greater than the carrier signal. Various methods of generating PWM signals are well known will not be described in detail herein.”).


Regarding claim 4, Osada et al teach that wherein the at least one control unit is 

Regarding claim 5, Osada et al teach that wherein the at least one control unit is configured to modify a duty ratio for one phase to an upper limit of a lower drive range ([0071];” This allows each of the switching elements 30 a and 30 b to be individually switched on and off based on the corresponding duty cycle”).

Regarding claim 6, Osada et al teach that wherein the at least one control unit (Fig. 1: 23) is configured to generate a current acquisition interval ([0081]; switching on time), acquire a current during the current acquisition interval, and modify a duty ratio such that the one of the rising edges and falling edges of the first PWM pulses one of (i) coincide with one of a beginning time point and an end time point of the current acquisition interval and (ii) lie outside the current acquisition interval ([0081];” this allows each of the switching elements 30 a and 30 b to be individually switched on and off based on the corresponding duty cycle” ).

 Regarding claim 7, Osada et al teach that wherein the at least one control unit (Fig. 1:23) includes a pulse-width modulator configured to modify duty ratio for at least one PWM period ([0081] and [0082]).

Regarding independent claim 8, Osada et al teach that a method for driving an electric machine (Fig. 1 and Fig 3) including at least two sub-machines, each having an equal number of stator coils(Fig.3: 16), the method comprising:

acquiring a current (Fig.1: by 41) flowing through at least one of the stator coils of the at least two sub-machines in a time range of a pulse middle ([0081];” this allows each of the switching elements 30 a and 30 b to be individually switched on and off based on the corresponding duty cycle”); and
Osada et al fail to teach but Welchko teaches that modifying a duty ratio of a PWM period for a first sub-machine of the at least two sub-machines such that at least one of (i) a pulse beginning and (ii) a pulse end of a PWM pulse takes place offset in time from the pulse middle (Fig. 3: Signal A of PWM1 and Signal A of PWM2 has an offset in time corresponds to an electrical degrees of 45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the PWM pulse in  Osada et al’s system, using the teaching of Welchko’s Fig. 3, in order  to maximize ripple current cancellation by the inverter module (e.g. see Welchko para.[0037]).

Regarding claim 9, Osada et al teach that the acquiring the current further comprising:
acquiring the current (Fig. 1: by 41) within a current acquisition interval ([0081]; switching on time) that includes a time point of the pulse middle.

Regarding claim 10, Osada et al teach that wherein a duty ratio of a second sub-machine of the at least two sub-machines amounts to half of a full drive of the electric machine [0070].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-‘8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.